Wells, J.
This action is to recover damages for defrauding the plaintiff by inducing him to take, as security for a loan to one Elliott, a forged and worthless note purporting to be made by one Ward. The defendant is a broker. The first two counts of the declaration allege that he conspired and confederated with Elliott thus to injure, cheat and defraud the plaintiff; and the jury answered specially that they found such a conspiracy.
1. The defendant introduced evidence tending to show that the plaintiff also took as security for the same loan certain due bills of another party; and, to show “ the validity of said due bills as security,” offered to show that one Sibley had lent money to Elliott “ taking the same due bills as security therefor, and that at the time of said loan by plaintiff part' of said due bills were held by said Sibley as security for loans.” This latter evidence was excluded, and rightly. The point needs no discussion.
*1542. The plaintiff introduced evidence that the defendant made certain representations orally, “ concerning the conduct, character, credit, ability and dealings of said Elliott, to enable said Elliott to obtain said loan from the plaintiff; ” and testified that he “ relied upon Elliott’s ability, as represented by the defendant, in making the loan; that he believed the due bills to be good when he received them as security for his loan, and agreed to make said loan to said Elliott upon said representations.” The defendant requested the court to rule that “ if the plaintiff relied upon the verbal representations of the defendant and by reason of said representations agreed to loan and did loan the alleged amount, the action cannot be maintained.” This ruling was rightly refused. Reliance upon such representations and securities is not inconsistent with reliance also, at the same time, upon other collateral security for the same loan.
3. The defendant requested the court to rule that “ if the jury believed that the defendant intended that Elliott’s note to the plaintiff should be paid when it fell due, they must find for the defendant. This ruling was rightly refused. The intention and expectation to pay does not relieve the false conduct of the parties of its character as a fraud upon the person upon whom it is practised. Commonwealth v. Coe, 115 Mass. 481.
4. It is stated in the bill of exceptions that “ the only representation sought to be proved as to the forged note against the defendant” was that he knew nothing about the note or John Ward; and this was admitted to have been made. The defendant requested the court to rule “ that if the jury are satisfied that the defendant made false representations to the plaintiff concerning his knowledge of the Ward note, and that the defendant was so situated at the time said note was made and passed to the plaintiff as to have had reasonable cause to believe said note was forged, and that the representations made by him to the plaintiff were false, yet if he did not absolutely know that such note was forged or such representations false when made, the jury should find for the defendant.” This also was rightly refused. The defendant is charged with assisting Elliott to cheat and defraud the plaintiff by means of the forged note. If Elliott was guilty, the defendant’s false statement that he knew nothing about the note, when in fact he had reasonable cause to believe it to be forged, *155was sufficient to warrant ¡"lie jury in finding that he thereby knowingly and intentionally aided in the accomplishment of the fraud.
5. The bill of exceptions contains a confused statement of certain evidence offered apparently to prove the value of certain western lands that had been conveyed by Elliott to the plaintiff, the consideration for which the defendant claimed should be applied towards repayment of the loan for which the forged note was taken as security. The point of the exceptions in this particular appears to be: First, that the recitals of the consideration, in an unaccepted deed of adjacent lands from Elliott to the plaintiff, and in previous deeds of the same lands between other parties, were not admitted to prove the value of the lands which the plaintiff had received from Elliott. We see no reason why they should have been. Second, that evidence to prove “ what lands in the same range and county as those purchased by the plaintiff of Elliott were worth ” was rejected. The ruling of the judge at the trial upon the offer of such evidence is conclusive, unless facts appear which clearly show that it was made upon some erroneous application of legal rules. None such appear in this case.
Various other questions have been argued before us by the defendant ; but we discover no other point properly raised upon the bill of exceptions. Exceptions overruled.